 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case /

 

    

UNITED STATES DIsTRlCT Co T
soUTHERN DlsTRICT oF CALIFoRNIA SOUT<:HL§§MS mmch COUHT

, Y ISTHICT 0 C LlFOFiNIA
UNITED STATES OF AMERICA JUDGMENT IN A CMALCASLHDYE_FUW `
V (For Offenses Committed On or After November 87 “"‘““~`l

AMADEO RAMIREZ-RECENDEZ (l)

Chgd as: Javier Villa-Ramirez Case Number: 18€R3195'CAB

PAUL A. BARR, FEDERAL DEFENDERS, INC.
Defendant’s Attomey

REGISTRATION No. 64882208

|:| _
THE DEFENDANTZ
pleaded guilty to count(S) ONE (l) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Titie & Section Nature of Offcnse Number§s[
8 USC 1326 REMOVED ALlEN FOUND IN TI-[E UNITED STATES l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:I The defendant has been found not guilty on count(s)
I:i Count(s) dismissed on the motion of the United States.

 

121 Assessment: SlOU.UO - Waiv€d

JVTA Assessrnent*: $

E _
*.Tustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, eosts, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 13&918

Date of lmp ition f Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

lSCR3 l95-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: AMADEO RAMIREZ-RECENDEZ (l) Judgment - Page 2 of 2
Chgd as: Javier Villa~Ramirez
CASE NUMBER: lSCR3 195 -CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
EIGHT (s) MoNTHs.

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
lj The court makes the following recommendations to the Bureau of Prisons:

|:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

E as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//
lSCR3195-CAB

